Exhibit 10.1
SEPARATION AGREEMENT AND RELEASE
     THIS SEPARATION AGREEMENT AND RELEASE (“Agreement”), by and between DELBERT
HUMENIK (“Employee,” or “you”) and PAYCHEX, INC. (the “Company”) and its
parents, subsidiaries, divisions, affiliates, and/or related business entities,
and with respect to each of them, their predecessors, successors and assigns,
employee benefit plans or funds, and with respect to each such entity, all of
its or their past and/or present shareholders, directors, officers, attorneys,
fiduciaries, agents, trustees, administrators, employees and assigns, whether
acting on behalf of the Company or in their individual capacities (collectively
the “Company”) is entered into on October 25, 2010 and becomes effective as
described in paragraph 15 below.

1.   Separation Date. Your voluntary separation date, which shall be your last
day of employment with the Company, will be October 15, 2010 (the “Separation
Date”).

2.   Separation Payment. In consideration of and exchange for your release and
waiver of all claims against the Company and your compliance with all other
terms and conditions of this Agreement: (a) within ten (10) business days
following six (6) months after your Separation Date, Paychex will pay you
$210,000.00 (which is the equivalent of six (6) months of your usual base pay
compensation), less required withholdings; and (b) if you timely elect COBRA
coverage for yourself and/or your eligible dependents, the Company will pay the
premiums for such coverage for six (6) months following your Separation Date
(together, the “Separation Payment”). Subsequent to that six (6) month period,
you may be eligible to elect to continue health coverage on a self-pay basis in
accordance with your rights and obligations under COBRA. Information regarding
your rights under COBRA will be provided to you under separate cover.

3.   Good and Valuable Consideration. You acknowledge and agree that the
Separation Payment and other consideration provided to you under this Agreement
represent good and valuable consideration for your General Release and your
obligations hereunder.

4.   Release and Waiver of All Claims. In exchange for the Separation Payment
and other good and valuable consideration set forth herein, Employee hereby
releases and discharges Paychex, its present and former officers, directors,
employees, representatives, agents, subsidiaries, affiliates, benefit plans and
their plan administrators, successors and assigns and their respective
directors, officers, employees and agents (hereinafter collectively referred to
as the “Releasees”), both individually and in their official capacity, from all
claims, actions and causes of action of any kind, which he, or his agents,
executors, heirs, or assigns ever had, now have, or may have, whether known or
unknown, as a result of his employment by, or separation from employment with,
Paychex from the beginning of time through the date this Agreement is executed.
This includes, but is not limited to, any claims under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 1981 et seq., the Equal Pay Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act the
Family and Medical Leave Act, the Americans with Disabilities Act, the Employee
Retirement Income Security Act of 1974, the New York State Human Rights Law, New
York State Labor Law, all the foregoing as amended, or any other claims of
employment discrimination, wrongful termination, claim

1



--------------------------------------------------------------------------------



 



    for wages, or breach of contract under federal, state or local laws, insofar
as release of such claims is allowed by law.

5.   Administrative Remedies. Employee agrees not to file a lawsuit or other
action asserting any claim or right that he has waived herein. The Parties
acknowledge that this Agreement does not limit Employee’s right to file a charge
or participate in an investigative proceeding before the Equal Employment
Opportunity Commission or any federal, state or local governmental agency with
which the right to file or participate in such proceedings may not be waived. To
the extent permitted by law, if such an administrative claim is made, Employee
agrees to waive and otherwise forego recovery of any individual monetary or
equitable relief directly or indirectly related to such claim.

6.   No Admission of Wrongdoing. This Agreement is not intended, and shall not
be construed, as an admission that you or the Company have violated any law
(statutory or decisional), ordinance or regulation, breached any contract or
policy, or committed any wrongdoing.   7.   Post Termination Obligations and
Existing Contractual Obligations. You acknowledge that by virtue of your
employment by the Company as Sr. Vice-President of Sales and Marketing, you have
had unfettered access to a range of sensitive and confidential information
regarding the business operations, strategies, customers, prospects, employees
and finances of the Company and its affiliates. You acknowledge that you are
bound by the terms of the Employee Confidentiality, Non-Solicitation and
Non-Compete Agreement as signed by you on September 14, 2009 (“Confidentiality
Agreement”), and that the provisions of the Confidentiality Agreement shall
continue in full force and effect following the Separation Date. You also
acknowledge that you continue to be bound by the Non-competition,
Non-solicitation, Confidentiality, and Detrimental Conduct provisions of your
2009 and 2010 equity compensation agreements with the Company.   8.  
Non-Disparagement. Employee agrees that he will not disparage or defame or
encourage or induce others to disparage or defame the Company, including
comments that would adversely affect or damage in any manner (or otherwise
portray in a false or negative light) the conduct of the business of, or
business reputation of, the Company or any of its officers, directors,
affiliates, or personnel.   9.   Return of Property. On or before the Separation
Date you shall comply in all respects with the Confidentiality Agreement and
shall immediately return to the Company all property belonging to the Company
and/or the Company Entities, including but not limited to laptop, cell phone,
keys, card access to the building and office floors, work papers, notes, files,
documents, internal policies and other confidential business financial
information and documents, such as files and material in your possession
(including any computers, pagers, Blackberry, cellular phones, etc.), and all
copies of computerized databases and related materials regarding the Company.

2



--------------------------------------------------------------------------------



 



10.   Cooperation. You agree that, following your Separation Date, you will
cooperate with the Company and its counsel (i) with respect to all matters, for
which you had responsibility or oversight while employed and (ii) any claims
and/or lawsuits involving the Company of which you may have particular knowledge
or in which you may be a witness, and following your termination of employment,
you agree to cooperate with, and make yourself available on a reasonable basis
to respond to inquiries from, representatives of any of the Company regarding
any matters arising during the course of your employment or in connection with
any investigation, administrative proceeding, arbitration, mediation or
litigation.

11.   Material Breach. Any breach of the provisions of Paragraphs 4, 7, 8, 9
and/or 10 above, shall be considered a material breach of this Agreement. In the
event that you have committed a material breach of this Agreement, in addition
to any remedies available to the Company under this or any other applicable
agreement, Employee acknowledges that Company shall no longer be obligated to
make the payment set forth in paragraph 2 and Employee further consents to the
entry of injunctive relief (without posting of a bond), in addition to the
Company’s right to pursue any and all other remedies under the law. The Company
shall be entitled to recover its attorneys’ fees and costs incurred in any such
action.

12.   References. All reference inquiries relating to your employment with the
Company shall be directed to the Vice President of Organizational Development.

13.   Governing Law and Enforcement. This Agreement shall be construed and
enforced in accordance with the laws of the State of New York without regard to
the principles of conflicts of law. Additionally, any action concerning this
Agreement shall be commenced exclusively in the state courts of Monroe Country,
New York or United States District Court for the Western District of New York,
in Rochester, New York. Both parties consent to the exclusive jurisdiction of
such state and federal courts and waive any claim under the doctrine of forum
non conveniens.   14.   Entire Agreement; Confidentiality. You understand that,
except as otherwise provided herein, this Agreement constitutes the complete
understanding between the Company and you, and, supersedes any and all
agreements, understandings, and discussions, whether written or oral, between
you and the Company. No other promises or agreements, or modifications, waivers
or amendments to this Agreement, shall be binding unless in writing and signed
by both the Company and you after the execution of this Agreement. This
Agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of which counterparts, when executed together,
shall constitute but one and the same Agreement. The parties further agree that
if any part or any provision of this Agreement is determined to be invalid or
unenforceable under applicable law by a court of competent jurisdiction, that
part shall be ineffective to the extent of such invalidity only, without in any
way affecting the remaining parts of said provision or the remaining provisions
of the Agreement. You further agree that you will keep the terms of this
Agreement confidential and will not disclose the Agreement to third-parties,
except immediate family members and your financial or legal advisors, all of
whom shall also maintain the confidentiality of the terms of the Agreement.

3



--------------------------------------------------------------------------------



 



15.   Right of Revocation. Employee may exercise his right to revoke this
Agreement by submitting his intent to revoke in writing to Paychex’ Chief Legal
Officer within seven (7) days from the date he executes the Agreement. This
Agreement does not become effective until the eighth day following Employee’s
execution of this Agreement and is expressly conditioned on this Agreement not
being revoked during the seven (7) day revocation period (the “Effective Date”).

16.   Knowing and Voluntary Execution. Employee understands and agrees that he:

  a.   Has had the opportunity of a full twenty-one (21) days within which to
consider this Agreement before executing it.     b.   Has carefully read and
fully understands each provision herein.     c.   Is, through this Agreement,
releasing the Company and the Releasees from any and all claims he may have
against the Company and/or the Releasees.     d.   Knowingly and voluntarily
agrees to each term in this Agreement.     e.   Knowingly and voluntarily
intends to be legally bound by the same.     f.   Has been advised by the
Company to consult with his own counsel regarding the terms of this Agreement
prior to executing this Agreement.     g.   Has a full seven (7) days following
the execution of this Agreement to revoke this Agreement and has been and hereby
is advised in writing that this Agreement shall not become effective or
enforceable until the revocation period has expired.

17.   409A Considerations. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalties that may be imposed on Employee by Code
Section 409A or any damages for failing to comply with Code Section 409A
hereunder or otherwise. Any reimbursement payment for costs or expenses or
otherwise, except as permitted by Code Section 409A, shall (i) be made no later
than the end of the calendar year following the calendar year in which such
costs, expenses or in-kind benefits were incurred or provided; (ii) the amount
of expenses eligible for reimbursement, or in-kind benefits provided, during any
taxable year shall not affect the amounts of expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year
(other than with regard to a limit related to the period in which an arrangement
is in effect (other than with regard to a limit related to the period in which
the arrangement is in effect with regard to an arrangement subject to Section
105(b) of the Code), and (iii) the reimbursement or in-kind benefit cannot be
liquidated or exchanged for any other benefit.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have approved and executed this
Agreement as of the date set forth above:

              PAYCHEX, INC.   DELBERT HUMENIK
 
           
BY:
  /s/ Will Kuchta   BY:   /s/ Delbert Humenik
 
           
 
  Name: Will Kuchta       Delbert Humenik
 
  Title:   Vice President, Organizational Development        

5